lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
HARR|SON DIVlSlON

GLENNA LEA ANGEL PLA|NT|FF
V. CASE NO. 3:19-CV-03010
BOONE COUNTY COURT DEFENDANT

OP|N|ON AND ORDER

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
y Plaintiff proceeds pro se. Plaintiff is incarcerated in the Boone County Detention Center.

By Order (Doc. 6) entered on February 5, 2019, Plaintiff Was directed to: (1) submit
a completed in forma pauperis (“IFP”) application; and, (2) file an amended complaint.
The documents were to be filed by February 25, 2019. Plaintiff Was advised that failure
to comply With the Order “shall result” in the dismissal of the case.

To date, Plaintiff has not filed an lFP application or an amended complaint Plaintiff
has not sought an extension of time to comply With the Order. On February 25, 2019,
mail was returned as undeliverable with a notation that the inmate was no longer at the
facility. The Court has no other address availab|e.

The Federal Rules of Civi| Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based
on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,

803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Ru|es
[1]

for the Eastern and Western Districts of-Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligent|y.

Therefore, pursuant to Rule 41(b), this Comp|aint should be and hereby is
DlSN|lSSED WlTHOUT PREJUD|CE based on Plaintist failure to prosecute this case,
her failure to obey the order of the Court, and her failure to comply with Loca| Rule
5.5(@)(2). Fed. R. civ. P. 41(b). \§'

IT lS SO ORDERED on this \z day of l\/larch,

' HY`"L. BRQQKS
uNlTEDs;yg:r»E-s olsTRlcT JchE

   
  
   
 

[2]

